Title: To George Washington from Benjamin Lincoln, 14 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War office Octr 14—1782
                  
                  I was yesterday honored with your Excellency, favor of the 7th.
                  The matter, of partial exchanges, is now before Congress I have given them an extract of your letter to me on the subject—I think it will not pass.
                  I have solicited the attention of Congress to the case of Captain Asgill, and have requested them to pass on the doings of the British court martial on the trial of Captain Lippencut.
                  I need not be particular as I expect the honor of seeing you in Camp by saturday next.  I have the honor to be my dear General with the highest esteem your Excellencys most Obedient servant
                  
                     B. Lincoln
                     
                  
               